UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7772


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

DAMIAN G. BEY,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:03-cr-00252-BR-1)


Submitted:   March 22, 2010                 Decided:   April 8, 2010


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Damian G. Bey, Appellant Pro Se.      Ethan A. Ontjes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damian       Giovanni       Bey    appeals     a   district          court   order

denying    his    motion    for     a    sentence      reduction           filed    under   18

U.S.C. § 3582(c) (2006).                We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated by the district court.                  United States v. Bey, No. 5:03-

cr-00252-BR-1      (E.D.N.C.      Aug.        27,   2009).       We    also       deny   Bey’s

motion to hold his appeal in abeyance pending the United States

Supreme Court’s decision in United States v. Dillon, No. 09-

6338.      We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented        in    the     materials

before    the    court    and    argument          would   not   aid       the     decisional

process.

                                                                                     AFFIRMED




                                               2